DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 9, 16-19 are objected to because of the following informalities:  
In claim 9, lines 1-2, “at least one rotor” should read –at least one rotor of the at least two rotors--. 
In claim 16, “wherein a first one of the at least two rotors comprises a permanent magnet rotor, and wherein a second one of the at least two rotors comprises a synchronous rotor”, should read: “wherein a first one of the at least two rotors consists of a permanent magnet rotor, and wherein a second one of the at least two rotors consists of a synchronous rotor”.
In claim 17, “wherein the synchronous rotor comprises a synchronous reluctance rotor”, should read “wherein the synchronous rotor consists of a synchronous reluctance rotor”.
In claim 18, “wherein a first one of the at least two rotors comprises a permanent magnet rotor, and wherein a second one of the at least two rotors comprises an asynchronous rotor”, should read: “wherein a first one of the at least two rotors consists of a permanent magnet rotor, and wherein a second one of the at least two 
In claim 19, “a first one of the at least two rotors comprises an external rotor; a second one of the at least two rotors comprises an internal rotor; the external rotor is arranged around the stator; and the internal rotor is arranged in the stator.”, should read: “a first one of the at least two rotors consists of an external rotor; a second one of the at least two rotors consists of an internal rotor; the external rotor is arranged around the stator; and the internal rotor is arranged inside the stator”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-8 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dajaku et al. (Intelligent Stator Cage Winding for Automotive Traction Electric Machines, hereinafter “Dajaku”, NPL document attached herein).

Regarding claim 1, Dajaku discloses an electric machine (Abstract & Sections 1-3, pages 1-3), comprising: 
a stator (see fig. 1a), which comprises at least two slots (see annotated fig. 1a), wherein one electrically conductive rod (see annotated fig. 1b) is located in each slot (see annotated fig. 1a), and 

the at least two electrically conductive rods (see annotated fig. 1b) form an electrical winding (see “Phase Windings” in fig. 1b) of the stator and are configured to be supplied with a respective own electrical phase by a power supply unit (page 2, right col., lines 1-5, see fig. 2); and
the at least two rotors are different types of rotors (Section 3, last para.).

    PNG
    media_image1.png
    485
    435
    media_image1.png
    Greyscale

Regarding claim 6, Dajaku discloses the electric machine according to claim 1, wherein at least one first electrically conductive rod (see annotated fig. 1b) of the electrical winding is adapted to exclusively generate a first rotating field, and at least one second electrically conductive rod (see annotated fig. 1b) of the electrical winding is adapted to exclusively generate a second rotating field 
Regarding claim 7, Dajaku discloses the electric machine according to claim 1, wherein a first number of electrically conductive rods (see annotated fig. 1b) of the electrical winding is adapted to generate a first rotating field, and a second number of electrically conductive rods (see annotated fig. 1b) of the electrical winding is adapted to generate a second rotating field [each conductive rod has their own power source (page 2, right col., lines 1-5, see fig. 2) and can therefore generate their own field].  

Regarding claim 8, Dajaku discloses the electric machine according to claim 1, wherein not every one of the at least two electrically conductive rods contributes to generating one or multiple rotating fields [some rods (phases) can be deactivated, Section 3, lines 11-12].

Regarding claim 14, Dajaku discloses the electric machine according to claim 1, comprising at least one of the following rotors: an asynchronous rotor and/or a rotor with permanent magnets (Section 3, last para.).

Regarding claim 15, Dajaku discloses the electric machine according to claim 1, wherein the at least two electrically conductive rods (conductors/bars, Section 2, lines 3-5) are electrically connected with each other via a short-circuit ring (See “End-connection Ring” in figs. 1a-1b, Section 2, lines 3-6) on a first side of the stator (see fig. 1a).

Regarding claim 16, Dajaku discloses the electric machine according to claim 1, wherein a first one of the at least two rotors comprises a permanent magnet rotor (PM rotor, Section 3, last para.) and wherein a second one of the at least two rotors comprises a synchronous rotor (Reluctance rotor, Section 3, last para.; Although the specific reluctance rotor is not specified in this para., it is evident that 
Regarding claim 17, Dajaku discloses the electric machine according to claim 16, wherein the synchronous rotor comprises a synchronous reluctance rotor (See page 2, lines 6-8, Sec. 4.2, see fig. 8).  

    PNG
    media_image2.png
    294
    385
    media_image2.png
    Greyscale


Regarding claim 18, Dajaku discloses the electric machine according to claim 1, wherein a first one of the at least two rotors comprises a permanent magnet rotor (Section 3, last para.), and wherein a second one of the at least two rotors comprises an asynchronous rotor (Section 3, last para.). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by Dajaku (Intelligent Stator Cage Winding for Automotive Traction Electric Machines) in view of Arora (US 4,980,595).

Regarding claim 11, Dajaku discloses the electric machine according to claim 1. Dajaku does not specifically disclose at least two rotors arranged co-rotationally on a shaft. 
 
However, Arora teaches (see fig. 1) having at least two rotors (102, 104) arranged co-rotationally on a shaft (108) in order to obtain multiple flux paths, a higher total flux and improved output capability (col. 4, lines 13-40).

    PNG
    media_image3.png
    616
    532
    media_image3.png
    Greyscale




Regarding claim 12, Dajaku discloses the electric machine according to claim 1. Dajaku does not specifically discloses that at least one first rotor is an external rotor and/or at least one second rotor is an internal rotor.

However, Arora further discloses that at least one second rotor (104) is an internal rotor (see fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Dajaku’s electric machine, the recited arrangement, in order to obtain multiple flux paths, a higher total flux and improved output capability, as taught by Arora (col. 4, lines 13-40).


Claims 2, 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dajaku (Intelligent Stator Cage Winding for Automotive Traction Electric Machines, as applied to claim 1 rejection, and further in view of Nakano (US 6,639,337).

Regarding claim 2, Dajaku discloses the electric machine according to claim 1, but does not disclose that the at least two rotors can be controlled independently of each other.

However, Nakano teaches (col. 5, lines 8-13) at least two rotors (2, 3) which are controlled independently of each other.

    PNG
    media_image4.png
    532
    466
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the electric machine of Dajaku, the at least two rotors be controlled independently of each other, in order to reduce the current loss of the machine, as taught by Nakano (col. 1, lines 31-32), while providing a more versatile and practical control system.	

Regarding claim 3, Dajaku discloses the electric machine according to claim 1, but does not disclose that the at least two rotors have different numbers of pole pairs.

However, Nakano teaches a machine with at least two rotors which have different numbers of pole pairs (col. 7, lines 47-54).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the electric machine of Dajaku, the at least two rotors having different numbers of pole pairs, in order to drive the motor/generator units substantially independent from each other by a composite alternating current supplied from a single inverter, as 

Regarding claim 9, Dajaku discloses the electric machine according to claim 1, but does not disclose that at least one rotor is adapted to interact only with one rotating field of the stator.
However, Nakano teaches having two rotors (2, 3) adapted to interact only with one rotating field of the stator each (col. 1, lines 47-56).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the electric machine of Dajaku, the recited arrangement, in order to reduce the current loss of the machine, as taught by Nakano (col. 1, lines 31-32), while providing a more versatile and practical control system.

Regarding claim 10, Dajaku discloses the electric machine according to claim 1, but does not disclose that the at least two rotors are arranged on at least two coaxial shafts, so that the at least two rotors can rotate independently of each other.  

However, Nakano teaches (see fig. 1) a machine comprising at least two rotors (2, 3) arranged on at least two coaxial shafts (4, 5, col. 3, lines 1-3), so that the at least two rotors (2, 3) can rotate independently of each other (Abstract, col. 5, lines 8-13).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the electric machine of Dajaku, the recited arrangement, in order to have one of the rotors serve as a generator for generating power while the other rotor serves as a motor rotating by the generated power, as taught by Nakano (col. 4, lines 25-28).	
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dajaku (Intelligent Stator Cage Winding for Automotive Traction Electric Machines), as applied to claim 1 rejection, and further in view of Bachheibl et al. (Control Strategies and Functional Safety for the Intelligent Stator cage Drive (ISCAD), hereinafter “Bachheibl”).

Regarding claim 4, Dajaku discloses the electric machine according to claim 1. Dajaku further discloses that the stator (1) is adapted to generate at least two rotating fields with different numbers of pole pairs ([0022], [0120]).

Dajaku does not disclose that the at least two rotating fields are assigned, respectively, to one of the at least two rotors.

However, Bachheibl teaches (Pages 3-4, Section 2.2.4) a hybrid machine with two rotors (e.g. synchronous and induction) in which the rotating fields are assigned to one of the rotors (synchronous) over the induction rotor which does not interact with the fields.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the electric machine of Dajaku, the at least two rotating fields assigned, respectively, to one of the at least two rotors, in order to allow the machine to always operate in the region of highest efficiency, as taught by Bachheibl (Abstract).

Regarding claim 5, Dajaku discloses the electric machine according to claim 1, but does not disclose that the stator is adapted to generate at least one rotating field for the at least two rotors, respectively, by superimposing at least two currents with different frequencies in at least one of the electrically conductive rods in the stator.

However, Bachheibl teaches a stator (see fig. 1 below) adapted to generate at least one rotating field for at least two rotors (Pages 3-4, Section 2.2.4), respectively, by superimposing at least two currents with different frequencies (Pages 3-4, Section 2.2.4) in at least one of the electrically 

    PNG
    media_image5.png
    483
    547
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the electric machine of Dajaku, the recited arrangement, in order to allow the machine to always operate in the region of highest efficiency, as taught by Bachheibl (Abstract).
 
Claim  13 is rejected under 35 U.S.C. 103 as being unpatentable over Dajaku (Intelligent Stator Cage Winding for Automotive Traction Electric Machines), as applied to claim 1 rejection, and further in view of Foster (US 4,626,719).

Regarding claim 13, Dajaku discloses the electric machine according to claim 1, but does not disclose that the at least two rotors have different lengths along a connecting axis.

However, Foster teaches (col. 3, lines 20-33) a motor comprising at least two rotors (21, 25) which have different lengths along a connecting axis (see fig. 1).

    PNG
    media_image6.png
    401
    429
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the electric machine of Dajaku, the at least two rotors having different lengths along a connecting axis, in order to provide good dynamic torque, good damping characteristics and a high response speed, as taught by Foster (Abstract).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dajaku (Intelligent Stator Cage Winding for Automotive Traction Electric Machines) in view of Arora, as applied to claim 12, and in further view of Qu et al. (Dual-Rotor, Radial-Flux, Toroidally Wound, Permanent-Magnet Machines, hereinafter “Qu”, NPL document attached herein).

Regarding claim 19, Dajaku in view of Arora discloses the electric machine according to claim 12, but does not specifically disclose that a first one of the at least two rotors comprises an external rotor a second one of the at least two rotors comprises an internal rotor the external rotor is arranged around the stator; and the internal rotor is arranged in the stator.

However, Qu teaches an electric machine (see fig. 2 below) comprising an external rotor (ER, see 

    PNG
    media_image7.png
    288
    301
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Dajaku in view of Arora’s electric machine, the recited arrangement, so that the radial and alignment forces would be balanced, therefore greatly reducing mechanical stress in the machine, as taught by Qu (Page 1667, Section F).

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/ALEXANDER MORAZA/Examiner, Art Unit 2834      

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834